487 Pa. 15 (1979)
407 A.2d 382
CARMICHAELS AREA SCHOOL DISTRICT, Appellant,
v.
CARMICHAELS AREA EDUCATION ASSOCIATION, Appellee.
Supreme Court of Pennsylvania.
Argued September 24, 1979.
Decided October 23, 1979.
Reargument Denied November 20, 1979.
James Hook, Hook & Hook, Waynesburg, for appellant.
Ronald N. Watzman, Pittsburgh, for appellee.
Michael I. Levin, Cleckner & Fearen, Harrisburg, for Amicus Curiae Pa. School Boards Assn.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, NIX, MANDERINO, LARSEN and FLAHERTY, JJ.

OPINION
PER CURIAM:
Order affirmed.